DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Belinda Lee (Reg# 46863) on 3/24/2021.

The application has been amended as follows: 
1. (Currently Amended) A display device, comprising: 
a main body, comprising a first body and a second body pivotally connected to each other, wherein a first display surface is located on the first body, a second display surface is located on the second body, and the first body and the second body are adapted to relatively pivot, so that an edge of the first body and an edge of the second body substantially jointly constitute a bending segment; and a support assembly movably connected to the main body, wherein when the support assembly is unfolded from the main body, an end of the bending segment and the support assembly are adapted to jointly support the main body on a surface.
;
wherein the support assembly comprises a first support member and a second support member, one end of the first support member is pivotally connected to the first body, one end of the second support member is pivotally connected to the other end of the first support member, and when the first support member is unfolded from the first body and the second support member is unfolded from the first support member, the end of the bending segment and the second support member are adapted to jointly support the main body on the surface;
wherein the support assembly further comprises a third support member, the third support member is pivotally connected to the first support member, and when the first support member is unfolded from the first body and the second support member is unfolded from the first support member, the third support member is adapted to be unfolded from the first support member and connected to the second support member, so that the first support member, the second support member, and the third support member define a shape of letter A.
5. (Cancelled)
6. (Currently Amended) The display device according to claim [[5]]1, wherein the first body and the second body are pivotally connected to each other along a first virtual axis, the 
7. (Cancelled)
8. (Cancelled) 
9. (Currently amended) The display device according to claim [[5]]1, wherein the first support member is a plate- shaped component, the second support member is pivotally connected to the first support member along a third virtual axis, and the third virtual axis is parallel to a thickness direction of the plate-shaped component.
10. (Cancelled)
11. (Currently amended) The display device according to claim [[5]] 1, wherein the first body and the second body are pivotally connected to each other along a first virtual axis, and when the end of the bending segment and the second support member jointly support the main body on the surface, an orthogonal projection of the first virtual axis on the surface intersects the second support member.
12. (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Cancelled)
16. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)
Cancelled)

Reason for Allowance
Claims 1-4, 6, 9 and 11 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device, comprising: 
a main body, comprising a first body and a second body pivotally connected to each other, wherein a first display surface is located on the first body, a second display surface is located on the second body, and the first body and the second body are adapted to relatively pivot, so that an edge of the first body and an edge of the second body substantially jointly constitute a bending segment; and 
a support assembly movably connected to the main body, wherein when the support assembly is unfolded from the main body, an end of the bending segment and the support assembly are adapted to jointly support the main body on a surface;
wherein the support assembly comprises a first support member and a second support member, one end of the first support member is pivotally connected to the first body, one end of the second support member is pivotally connected to the other end of the first support member, and when the first support member is unfolded from the first body and the second the end 15095600usf of the bending segment and the second support member are adapted to jointly support the main body on the surface;
wherein the support assembly further comprises a third support member, the third support member is pivotally connected to the first support member, and when the first support member is unfolded from the first body and the second support member is unfolded from the first support member, the third support member is adapted to be unfolded from the first support member and connected to the second support member, so that the first support member, the second support member, and the third support member define a shape of letter A.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the display device comprising a main body comprising first body and a second body pivotally connected to each other and the end of the first body and an edge of the second body substantially jointly constitute a bending segment and a details of the support assembly movably connected to the main body wherein when the support assembly is unfolded from the main body an end of the bending segment and the support assembly are adapted to jointly support the main body; furthermore as claimed in previous claim 7 the detail of the support assembly comprising a first support member, a second support member and a third support member and the construction and the operation of the support assembly (specifically the three support members) as claimed, at least these configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be 
Some of the closest prior arts of record are Hung et al. US Pub 2012/0307441, Hwang et al. US Patent 8011623, Hu et al. US Pub 2010/0308202, Jackson, Jr. US Patent 7295429 and Olson et al. US Patent 10413027.
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. Specifically, the prior arts do not teach the specific of the support assembly as claimed in previous claim 5 and 7 is not taught and the specific arrangement and configuration of support assembly comprising a first member, a second member and third member and when the first support member is unfolded from the first body and the second support member is unfolded from the first support member, the third support member is adapted to be unfolded from the first support member and connected to the second support member, so that the first support member, the second support member, and the third support member define a shape of letter A.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner




/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841